Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 13, 2015

                                     No. 04-15-00054-CV

                             IN THE INTEREST OF S.H., a child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00641
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       Appellant’s brief in this accelerated appeal was due March 4, 2015, but it was not filed.
On March 10, appellant filed a motion for an extension of time until March 18, 2015, to file the
brief.

       We grant the motion and order Dennis L. Moreno, appellant’s court-appointed appellate
attorney, to file appellant’s brief by March 18, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court